To compel respondents to prepare assessment rolls according to the requirements of Act No. 200, Laws of 1891, and in preparing said rolls:
(a) To assess the value of any land contract to the owner of such security as real estate;
(b) To assess as real estate to the owner thereof the value of any real estate mortgage executed before the tax law of 1891 went into effect;
(c) To assess to any savings bank or insurance company, as real estate the value of any real estate mortgage owned by such bank or insurance company executed since said tax law took effect;
(d) To assess the value of any real estate mortgage executed since said tax law took effect to the owner thereof as real estate;
(e) To assess the value of any real estate mortgage executed since said law took effect, and owned by a non-resident of the state, to such non-resident owner as real estate;
*1292½(f) To deduct tbe value of real estate mortgages owned by any savings bank or insurance company from the value of tbe capital stock of sucb bank or insurance company, as determined, for assessment purposes, by tbe statute in sucb cases made and provided.
Granted March 18, 1892, without costs.